Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-11 in the reply filed on 12/01/2020 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claim 13.	Cancelled.
Claim 14.	Cancelled.
Claim 15.	Cancelled.
Claim 16.	Cancelled.
Claim 17.	Cancelled.
Claim 18.	Cancelled.
Claim 19.	Cancelled.
Claim 20.	Cancelled.
Claim 21.	Cancelled.
Claim 22.	Cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention is directed to a negative electrode for a nonaqueous electrolyte secondary battery, the negative electrode comprising a negative electrode current collector, a negative electrode active material layer provided on the surface of the negative electrode current collector, and a first film which has lithium ion permeability and which coats at least a portion of the surface of the negative electrode active material layer and partially coats the surface of the negative electrode current collector, wherein the first film contains a first lithium compound containing an element M.sup.1, an element A.sup.1, and lithium; M.sup.1 is at least one selected from the group consisting of P, Si, B, V, Nb, W, Ti, Zr, Al, Ba, La, and Ta; and A.sup.1 is at least one selected from the 
	The closest prior art of record, WO 2015050254 (Nakamura) teaches lithium ion secondary battery is provided with: a positive electrode containing a positive electrode active material; a negative electrode containing a negative electrode active material; an electrolyte solution containing a nonaqueous solvent and a lithium salt; and a coating film that is formed on the surface of the positive electrode and comprises an Li-containing phosphorus compound wherein the relative elemental concentration ratio of lithium to phosphorus (Li/P) is from 0.3 to 4.0 (inclusive) and the relative elemental concentration ratio of the transition metal M contained in the surface of the positive electrode to phosphorus (M/P) is less than 1 (Abstract).
	The closest prior art of record US 20090111020 (Yamaguchi) teaches a nonaqueous electrolyte secondary battery (Fig. 1, [0029]) comprising: a positive electrode (21, [0029]); a negative electrode (22, [0029]); and a nonaqueous electrolyte having a lithium ion conductivity (see electrolytic solution, [0029]), wherein the negative electrode (22) includes a negative electrode collector (22A), a negative electrode active material layer (22B) provided on a surface of the negative electrode collector (22A, [0039]), and a coating film (222) covering at least a part of a surface of the negative electrode active material layer (22B, [0069]), the coating film (222) which has a lithium ion permeability (Fig. 3, [0057]), the coating film (222) contains a lithium compound 
	Nakamura and Yamaguchi, alone or in combination, do not teach or disclose, the negative electrode of the claimed invention with the first film wherein in the first film, the concentration of the first lithium compound is low on the surface side of the first film, and is high on the bond interface side between the first film and the negative electrode active material layer or on the bond interface side between the first film and the negative electrode current collector. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722